December 20, 2012 State Street Bank and Trust Company 100 Huntington Avenue Boston, Massachusetts 02116 Attention:Louis D. Abruzzi, Jr., Senior Vice President Re:American Beacon Funds Ladies and Gentlemen: Reference is made to that certain Custodian Contract dated December 1, 1997 between the Fund and State Street Bank and Trust Company (as amended, modified or supplemented from time to time, the “Agreement”). This letter is to notify you that, effective January 1, 2013, American Beacon Zebra Large Cap Equity Fund will be known as American Beacon Zebra Global Equity Fund. For convenience, attached as Schedule D hereto is a replacement of “Schedule D” to the Agreement. Sincerely, AMERICAN BEACON FUNDS By:/s/ Melinda Heika Name: Melinda Heika Title: Treasurer Acknowledged: STATE STREET BANK AND TRUST COMPANY By: /s/ Michael F. Rogers Name: Michael F. Rogers Title: Executive Vice President Date: December 20, 2012 Schedule D American Beacon Funds American Beacon Balanced Fund American Beacon Emerging Markets Fund American Beacon Retirement Income & Appreciation Fund American Beacon Flexible Bond Fund American Beacon High Yield Bond Fund American Beacon Intermediate Bond Fund American Beacon International Equity Fund American Beacon International Equity Index Fund American Beacon Large Cap Growth Fund American Beacon Large Cap Value Fund American Beacon London Company Income Equity Fund American Beacon Mid-Cap Value Fund American Beacon S&P 500 Index Fund American Beacon Short-Term Bond Fund American Beacon SiM High Yield Opportunities Fund American Beacon Small Cap Index Fund American Beacon Small Cap Value Fund American Beacon Small Cap Value II Fund American Beacon Treasury Inflation Protected Securities Fund American Beacon Zebra Global Equity Fund (formerly American Beacon Zebra Large Cap Equity Fund) American Beacon Zebra Small Cap Equity Fund American Beacon Bridgeway Large Cap Value Fund American Beacon Stephens Small Cap Growth Fund American Beacon Stephens Mid-Cap Growth Fund American Beacon Holland Large Cap Growth Fund
